DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 depends on itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (U.S. 2018/0158720 A1; “Hu”).
Regarding claim 1, Hu discloses a method comprising: 
Forming cavities in a semiconductor substrate (1, Fig. 2-3) by implanting ions through a first (top) surface of the semiconductor substrate (Fig. 2-3), wherein the cavities define a separation layer (3, Fig. 3) in the semiconductor substrate ([0041]); 
After forming the cavities, forming a semiconductor layer (5, Fig. 4) on the first surface of the semiconductor substrate ([0043]); 
Forming semiconductor device elements in the semiconductor layer (5, Fig. 4-5) ([0043], [0046]); and 
After forming the semiconductor device elements in the semiconductor layer, separating the semiconductor substrate along the separation layer into a first substrate part comprising the semiconductor layer and a second substrate part ([0045-[0046]; Fig. 8).
Regarding claim 3, Hu discloses the ions comprise protons, and an implantation dose is 5x1016 cm-2 ([0046]).
Regarding claim 22, Hu discloses a method comprising: 
Forming cavities in the semiconductor substrate by implanting ions through a first [top] surface of a semiconductor substrate (1, Fig. 2-3), wherein the cavities define a separation layer (3, Fig. 3) in the semiconductor substrate ([0041]); 
Forming a semiconductor layer (5, Fig. 4) on the first surface of the semiconductor substrate; 
Forming semiconductor device elements in the semiconductor layer (5, Fig. 4-5) ([0043], [0046]); and 
Separating the semiconductor substrate along the separation layer into a first substrate part comprising the semiconductor layer and a second substrate part ([0045-[0046]; Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. 2018/0158720 A1; “Hu”) as applied to claim 1 above.
Regarding claim 2, Hu discloses the ions comprise helium ions ([0040]) but does not disclose the implantation dose is within the range of 5x1014 cm-2 and 5x1015 cm-2.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select an implantation dose within the range of 5x1014 cm-2 and 5x1015 cm-2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Hu discloses implanting ions into the semiconductor substrate (1, Fig. 2) ([0046]) but does not disclose the temperature of the semiconductor substrate during ion implantation is set in a range from 20°C to 700°C.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select an ion implantation semiconductor substrate temperature within the range of 20°C and 700°C, since it has been held that where the general  In re Aller, 105 USPQ 233.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. 2018/0158720 A1; “Hu”) as applied to claim 1 above in further view of Nishibayashi et al. (U.S. 2017/0372965 A1; “Nishibayashi”).
Regarding claim 5, Hu discloses the ions comprise hydrogen, helium, argon, or neon ([0040]) but does not specifically disclose carbon.  However, Nishibayashi discloses forming cavities in a semiconductor substrate (1, Fig. 1(A)-(B)) defining a separation layer (2, Fig. 1(B)) by implanting ions, wherein the ions comprise carbon ([0052]). Because both Hu and Nishibayashi teach methods of ion implanting to define separation layers in semiconductor substrates, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of ion implanting to define a separation layer using carbon.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. 2018/0158720 A1; “Hu”) as applied to claim 1 above in further view of Kang et al. (U.S. 2003/0008477 A1; “Kang”).
Regarding claim 7, Hu discloses forming cavities in a semiconductor substrate (1, Fig. 2-3) ([0041]) but does not disclose they are formed in a porous part of the semiconductor substrate.  However, Kang discloses forming cavities in a porous part (42, Fig. 2B-2C) of a semiconductor substrate, wherein the cavities define a separation layer (44, Fig. 2C) in the semiconductor substrate ([0026]-[0027]).  This has the advantage of 
Regarding claim 8, Kang discloses the porous part (42, Fig. 2B) is between non-porous, single crystalline parts (41, 43, Fig. 2B) of the semiconductor substrate ([0026]).
Regarding claim 9, Kang discloses processing the semiconductor substrate by forming a second semiconductor layer (43, Fig. 2B) on a first portion (41. Fig. 2B) of the semiconductor substrate, wherein the second semiconductor layer is a second portion of the semiconductor substrate exposed at the first surface of the semiconductor substrate ([0026]).  Yet, Kang does not disclose a thickness of the second portion (43, Fig. 2B) of the semiconductor substrate ranges from 5 micrometers (µm) to 60 µm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a thickness of the second portion of the semiconductor substrate to be between 5 µm and 60 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 11, 13-16, 18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. 2018/0158720 A1; “Hu”) in view of Nishibayashi et al. (U.S. 2017/0372965 A1; “Nishibayashi”).
Regarding claim 11, Hu discloses a method comprising:
Implanting ions through a first surface of the semiconductor substrate to define a separation layer (3, Fig. 3) in the semiconductor substrate (Fig. 2-3; [0041]); and 
Separating the semiconductor substrate along the separation layer into a first substrate part and a second substrate part (Fig. 8; [0045]). 
Yet, Hu does not disclose separating the semiconductor substrate along the separation layer comprises irradiating the semiconductor substrate with electromagnetic radiation of a first wavelength and with electromagnetic radiation of a second wavelength different from the first wavelength.  However, Nishibayashi discloses separating a semiconductor substrate along a separation layer (Fig. 1) comprises irradiating the semiconductor substrate with electromagnetic radiation of a first wavelength and with electromagnetic radiation of a second wavelength different from the first wavelength (“light source including mixed wavelengths”; [0094]-[0095]).  Using irradiation to separate along the separation layer has the advantage of reducing mechanical damage to other portions of the semiconductor substrate.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Hu with separating the semiconductor substrate along the separation layer using electromagnetic radiation of a first wavelength and a second wavelength different from the first wavelength, as taught by Nishibayashi, so as to minimize damage to the semiconductor substrate.
Regarding claim 13, Nishibayashi discloses an absorption coefficient of the separation layer for the combined wavelength of irradiated light is at least 30 times greater than that of the semiconductor substrate outside of the separation layer ([0094])  In re Aller, 105 USPQ 233.
Regarding claim 14, Nishibayashi irradiating the semiconductor substrate with electromagnetic radiation of a first wavelength and with electromagnetic radiation of a second wavelength different from the first wavelength (“light source including mixed wavelengths”; [0094]-[0095]).  Since the wavelengths are mixed or different, one wavelength (“second wavelength”) would be larger than the other wavelength (“first wavelength”).  
Regarding claim 15, Hu discloses the ions comprise hydrogen, helium, argon, or neon ([0040]) but does not specifically disclose carbon.  However, Nishibayashi discloses implanting ions to define a separation layer (2, Fig. 1(B)), wherein the ions comprise carbon ([0052]).  Because both Hu and Nishibayashi teach methods of ion implanting to define separation layers in semiconductor substrates, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding claim 16, Hu discloses forming a semiconductor layer (5, Fig. 4) on the first surface of the semiconductor substrate after implanting the ions; and forming semiconductor device elements in the semiconductor layer 5, Fig. 4-5) before separating the semiconductor substrate along the separation layer ([0043], [0046]). 
Regarding claim 18, Hu discloses separating the semiconductor substrate along the separation layer comprises applying mechanical force ([0045]).
Regarding claim 20, Hu discloses the semiconductor substrate is a SiC substrate ([0046]) but does not disclose the separation layer (3, Fig. 3) has a thickness that ranges from 300 nm to 600 nm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a separation layer thickness between 300 nm and 600 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 21, Hu discloses forming a separation layer (3, Fig. 3) at a vertical distance to the first surface of the semiconductor substrate of 5 µm ([0041]).

Allowable Subject Matter
Claims 4, 10, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812